Citation Nr: 1224749	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal ulcer, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected duodenal ulcer.



REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

A transcript of the Veteran's testimony before the undersigned Veterans Law Judge sitting at Montgomery, Alabama, in December 2007 is on file.  

The case was remanded in February 2008 to obtain private clinical records and records of the Social Security Administration (SSA), and to adjudicate the claim for service connection for hypertension on the basis of whether new and material evidence had been received to reopen that claim.  

A March 2010 Board decision (1) denied service connection for diminished eyesight; (2) denied reopening of a claim for service connection for hypertension; and (3) denied a rating in excess of 10 percent for a duodenal ulcer.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court entered a memorandum decision in November 2011 affirming the Board's denial of service connection for diminished eyesight and denying reopening of the claim for service connection for hypertension.  However, the Court vacated the Board's denial of a rating in excess of 10 percent for a duodenal ulcer and remanded that issue to the Board for further adjudication. 

The Board notes that the Veteran's only service-connected disability is his duodenal ulcer disease, rated 10 percent disabling, but that in light of the contents of the Veteran's October 2008 VA Form 21-4138, Statement in Support of Claim, he appears to be raising the issue of entitlement to a TDIU rating due to that service-connected disability.  Since the TDIU issue is being raised during the adjudicatory process of the duodenal ulcer claim, it is inferred as part of the claim for increase for that underlying disability and thus will be remanded for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the memorandum decision the Court indicated that the Board did not address the Veteran's credibility regarding his asserted gastrointestinal symptoms, and failed to explain which evidence in the record indicated the stability of the condition or why the Veteran's reported symptoms did not weigh to the contrary.  

The Court further stated that with respect to the duty to assist, the Veteran argued that VA never responded to his request to obtain medical records from the VA Medical Center (VAMC) in Montgomery, Alabama, where he had had a colonoscopy to remove polyps from his stomach, and from the VAMC in Tuskegee, Alabama, where he had recently had a barium enema.  The Court noted that inasmuch as the claim for an increased rating for a duodenal ulcer was being remanded, the Veteran could raise this matter before the Board.

In an October 2008 Statement in Support of Claim, the Veteran raised the issue of entitlement to a TDIU rating as part of the current appeal concerning the issue of an increased rating for a duodenal ulcer.  In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by of a service-connected disability.  38 C.F.R. § 4.16(b); VAOPCGPREC 6-96 (1996), slip op. at 15 (The issue of an extra-schedular TDIU under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent that the issue of an extra-schedular rating under section 3.321(b)(1) may be).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), in connection with the appeal concerning the issue of an increased rating for a duodenal ulcer, in the first instance, to avoid any prejudice to the Veteran.

Lastly, since the record indicates that the case must be remanded to obtain VA medical records, the Board is of the opinion that an additional up-to-date VA gastrointestinal rating examination would be helpful.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide the approximate dates covered by the records at the VAMC in Montgomery, Alabama, where the Veteran had a colonoscopy to remove polyps from his stomach, and the approximate dates covered by the records at the VAMC in Tuskegee, Alabama, where the Veteran had a barium enema. 

Also, to accord the opportunity to submit evidence in support of his claim for increase, request that the Veteran and his representative provide the information as to the location and approximate time frame covered by any additional records, VA or private, of treatment, evaluation, observation or hospitalization for his service-connected duodenal ulcer which are not already on file.

To facilitate obtaining any non-VA records, the Veteran should be requested to execute and return any necessary authorization or release forms.  

2.  As a component of the claim for an increased rating for a duodenal ulcer, inform the Veteran and his representative of the requirements for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

3.  Schedule the Veteran for VA a gastrointestinal examination to determine the severity of the Veteran's service-connected duodenal ulcer, and to determine the impact that this same service-connected disability has had on the Veteran's ability to work.  All studies and test performed should be clearly reported; and the pathology, symptoms, and signs presented by the duodenal ulcer should be reported in detail.

The examiner is asked, based on the pathology, symptoms and signs presented by the Veteran's service-connected duodenal ulcer, does the Veteran's disability picture reflect either: (1) recurring episodes of "severe" symptoms and, if so, please state how many times does such an episode occur in a year and for how long does each such episode last; (2) recurrent episodes of symptoms that are "incapacitating" and, if so, please state how many times does such an episode occur in a year and for how long does each such episode last; (3) continuous "moderate" manifestations and, if so, please identify what the manifestations are; (4) impairment of health manifested by anemia and weight loss; or, (5) symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with anemia and weight loss productive of definite impairment of health.

For the benefit of the examiner, the Board notes that 38 C.F.R. § 4.112 provides that for rating purposes, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  

The examiner is also asked to furnish an opinion with respect to the following question: Does the Veteran's service-connected duodenal ulcer render him incapable of performing the mental and physical acts required for employment, considering the impairment due to the pathology, symptoms and signs presented by his duodenal ulcer, and considering his educational and occupational experience?

In all conclusions provided, the examiner must explain the medical basis or bases and the reasoning for each opinion rendered.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating for a duodenal ulcer, including extra-scedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and be given an appropriate period of time should be allowed for response, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

